UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2005 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4146-1 NAVISTAR FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-2472404 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 425 N. Martingale Road, Schaumburg, IL 60173 (Address of principal executive offices, Zip Code) (630) 753-4000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained , to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x As of November 30, 2007 the number of shares outstanding of the registrant's common stock was 1,600,000. Documents Incorporated by Reference: None THE REGISTRANT IS A WHOLLY-OWNED SUBSIDIARY OF INTERNATIONAL TRUCK AND ENGINE CORPORATION, WHICH IS A WHOLLY-OWNED SUBSIDIARY OF NAVISTAR INTERNATIONAL CORPORATION, AND MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION I (1) (a) AND (b) OF FORM 10-K AND IS THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT. NAVISTAR FINANCIAL CORPORATION AND SUBSIDIARIES INDEX Page Reference PART I. Item 1. Business (A) 2 Item1A. Risk Factors 2 Item 1B. Unresolved Staff Comments 5 Item 2. Properties(A) 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holder (A) 6 PART II. Item 5. Market for the Registrant’s Common Equity and Related Stockholder Matters 7 Item 6. Selected Financial Data (A) 7 Item 7. Management's Discussion and Analysis of Results of Operations and Financial Condition 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 69 Item 9A. Controls and Procedures 70 Item 9B. Other Information 76 PART III. Item 10. Directors and Executive Officers of the Registrant (A) 77 Item 11. Executive Compensation (A) 77 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Transactions (A) 77 Item 13. Certain Relationships and Related Transactions (A) 77 Item 14. Principal Accountant Fees and Services 77 PART IV. Item 15. Exhibits, Financial Statement Schedules and Reports on Form 8-K 78 Signatures 79 (A) -Omitted or amended or reduced as the registrant is a wholly-owned subsidiary of International Truck and Engine Corporation, which is a wholly-owned subsidiary of Navistar International Corporation, and meets the conditions set forth in General Instructions I (1) (a) and (b) of Annual Report on Form 10-K and is, therefore, filing this report with the reduced disclosure format. 1 Index PART I EXPLANATORY NOTE This Annual Report on Form 10-K for the year ended October 31, 2005 is our first filing with the United States Securities and Exchange Commission (“SEC”) that includes comprehensive financial statements since our Quarterly Report on Form 10-Q for the quarter ended July 31, 2005.Unless otherwise stated, all financial information presented in this Annual Report on Form 10-K reflects restated consolidated financial statements for the years ended October 31, 2003 and 2004 and the first three quarters of the year ended October 31, 2005. The effect of the restatement on periods prior to 2003 has been presented as a reduction of Shareowner’s equity as of November 1, 2002, the beginning of our 2003 fiscal year. Item 1. Business The registrant, Navistar Financial Corporation, was incorporated in Delaware in 1949 and is a wholly-owned subsidiary of International Truck and Engine Corporation (“International”), which is a wholly-owned subsidiary of Navistar International Corporation (“Navistar”).As used herein, “us,” “we,” “our” or “NFC” refers to Navistar Financial Corporation and its wholly-owned subsidiaries, unless the context otherwise requires. We are a commercial financing organization that provides wholesale, retail and lease financing in the United States for sales of new and used trucks sold by International and International’s dealers.We also finance wholesale accounts and selected retail accounts receivable of International (“accounts”).Sales of new products (including trailers) of other manufacturers are also financed regardless of whether they are designed or customarily sold for use with International’s truck products. We also service the finance receivables we originate and purchase following their sale to unrelated third parties.Our revenue components from these securitized receivables are primarily servicing fees and excess spread income (See Item 7, Management’s Discussion and Analysis of Results of Operation and Financial Condition, for an explanation of securitized receivables). On November 30, 2001, we completed the sale of all of the stock of Harco National Insurance Company ("Harco"), a wholly-owned insurance subsidiary, to IAT Reinsurance Syndicate Ltd., a Bermuda reinsurance company.The Harco insurance segment was accounted for as a discontinued operation, and accordingly, balances in our accompanying consolidated financial statements and notes thereto, for all periods affected, have been presented to recognize those discontinued operations.For further information, see Note 4,
